DETAILED ACTION
Status of the Application
This Office Action is the third action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 10/8/2021 in response to Office Action (final rejection) mailed 7/9/2021.
Claims 1-15 were previously pending with Claims 13-15 withdrawn from further consideration due to nonelection from a restriction. With Applicant’s filing of 10/8/2021 Claim 1 is amended, Claims 2-12 are as previously presented, and Claims 13-15 remain withdrawn. Presently Claims 1-15 are pending and Claims 1-12 are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Consideration Pilot Program (AFCP) 2.0
Applicant’s request filed 10/8/2021 for entry into AFCP 2.0 is acknowledged, and is GRANTED.

Election/Restrictions
Claims 1-12 are allowable. The restriction requirement between Group I (claims 1-12 drawn to a method) and Group II (claim 13 drawn to an apparatus), as set forth in the Office action mailed on 1/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Claim 13 (now claims 13-15), directed to an apparatus remains withdrawn from further consideration because they do not all require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
This application is in condition for allowance except for the presence of claims 13-15 directed to an apparatus non-elected without traverse.  Accordingly, claims 13-15 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 line 7
“creating a micro orifice in the tip using a pin, which through the orifice the liquid”

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 10/8/2021, with respect to Claims 1-12 have been fully considered and are persuasive. The rejections of Claims 1-12 are withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitations for molding a tip onto the orifice end of the micro plastic tube, and creating a micro orifice in the tip using a pin, which through the orifice the liquid medications are delivered, the orifice being constructed and arranged at a predetermined degree angle, relative to the tube, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-12 are allowable as depending from an allowable base claim.
A close prior art reference of record Takemura discloses a method for making a medical device comprising positioning a tube in a mold, the tube possessing a proximal end portion and an axially extending tube lumen passing through the tube, with a core pin positioned in the lumen in the tube lumen, injecting the cavity with resin, allowing the resin in the cavity to cool to produce a resin hub that is fixed to the proximal end portion of the tube, and removing the tube and resin hub from the mold and removing the core pin from the tube lumen. Takemura
A close prior art reference of record Nyman discloses a method for producing a catheter, the method comprising providing a tube extending between a proximal end and a distal end, providing a tip and fixedly connecting the tip to the distal end of the tube. The catheter comprises a proximal portion that may function as a connector (hub injection molded directly in place), an elongate shaft or tube projecting forwardly from the proximal portion, an open-ended internal lumen extends towards a distal end to an orifice. At the distal end of the tube a tapering, optionally angled or optionally straight tip is arranged by injection molding. The orifice may be constructed and arranged in the tip, in which case the lumen at least partly continues into the tip. Nyman does not disclose the claim limitations recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743